Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered December 6, 1989, convicting her of attempted robbery in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly imposed a greater sentence than that which it had promised at the time the plea was entered. However, this claim is unpreserved for appellate review since the defendant did not move to vacate the plea (see, People v Pellegrino, 60 NY2d 636; People v Hladky, 158 AD2d 616; People v Moore, 155 AD2d 696). In any event, where, as here, a defendant fails to comply with the conditions of the plea, the court is not bound by its original sentencing promise and may unilaterally impose an enhanced sentence (see, People v Miller, 186 AD2d 826; People v Johnson, 177 AD2d 651; People v Moore, 176 AD2d 968). Nor do we find the sentence imposed to be harsh or excessive under the circumstances of this case. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.